UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4407


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KIMBERLY DAWN PALMER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:06-cr-00043-MR-DLH-4)


Submitted: May 21, 2018                                           Decided: May 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kimberly Dawn Palmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      This case returns to us after we remanded it to the district court for the limited

purpose of properly docketing Kimberly Dawn Palmer’s notice of appeal from her

criminal judgment. United States v. Palmer, 704 F. App’x 267 (4th Cir. 2017). Because

the appeal from Palmer’s criminal judgment is proceeding in No. 17-4729, we dismiss

the instant appeal as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           DISMISSED




                                          2